"Wade, C. J.
This is an application for a writ of mandate against the board of commissioners of Gallatin county to compel said commissioners to enter into a contract with the relators to do the public printing for said county for the year 1885. It seems that the county clerk, in pursuance of a resolution of said board, advertised for bidders to do said printing, and the relators, two of whom, Wright and Hendry, are partners, and the publishers of the Daily Enterprise, at Livingston, in said county, and the other, W. W. Alderson, publisher of the Avant Courier, who re*30sides at Bozeman in said county, put in bids for said printing; Wright and Hendry for themselves, and A'lderson for himself, but that said board rejected said bids, and gave said printing to one S. W. Langhorne, who had a contract for the same under the printing-law, which law the relators allege is void and of no effect.
The demurrer to this petition or complaint was .properly, sustained for several reasons. There is no community of interest between the relators. They each bid for themselves, and their interests are hostile and adverse. The board had the right to reject each and all of said bids. Whether or not Langhorne’s contract was good or bad could not be determined behind his back, and without making him a party to the proceedings or giving him his day in court.
Judgment affirmed, with costs.

J\odgment affirmed.

Galbraith, J., concurred.